DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hope et al. (US Pat. 11217341). Hope et al. describes the same invention as claimed, including: A method for coordinating delivery of suggested workouts to a user, comprising: obtaining a plurality of training plans from a fitness tracking system (Fig. 11, In step 706, the process includes receiving input about the resistance goal after completion of the training activity. The input may be made from the user or may be generated automatically from a external source, such as fitness machine 2100 or console gaming system 2000 described below. The input may include input that the resistance goal was completed by the user or that the resistance goal was not completed and the actual resistance requirement completed. In one embodiment, the input may be received at the server 112 from the fitness monitoring device 102.”); and providing the first workout data record to the fitness tracking system (server 112).  
Regarding claim 2, further comprising providing a second suggested workout to a second coordinated device of the community of personal devices; and receiving a second workout data record (para. 135: “In one embodiment, as shown in FIG. 36, fitness monitoring device 102 and training module 200 may be used in conjunction with a fitness machine 2100, such as, for example, a treadmill or weight lifting machine. Fitness monitoring device 102 and/or server 112 may be configured to communicate with the fitness machine 2100. In this manner, predetermined load settings based on the user's scheduled training activities may be sent to the fitness machine 2100 and the machine may automatically adjust the weights for the next exercise. In one embodiment, the user's schedule of training activities may also be sent to a plurality of fitness machines 2100 such that the machine required for a subsequent scheduled training activity may be preset when the user arrives at the machine. Training module 200 may be configured to communicate with the fitness machine 2100 and may receive user workout data from the machine. For example, fitness machine 2100 may provide data related to the number of movements the user completed successfully.”).  
Regarding claim 3, further comprising modifying at least one suggested workout associated with the selected training plan (para. 123: “In one embodiment, the user's progression of resistance goals (e.g., load, time and/or repetitions) may be tracked and used to adjust the resistance requirements for upcoming scheduled training activities. This, in turn, may help the user achieve desired fitness goals by progressively building the user's strength, for example. Based on the user's progression of resistance goals, including the input of load, repetition, and/or time data entered by the user, the resistance goals for upcoming training activities may be defined by a resistance sub-module 201, as shown in FIGS. 8 and 9 for example. In this manner, user resistance goals may be dynamically adjusted and influenced by completed requirements.”).  
Regarding claim 4, wherein the modifying the at least one suggested workout comprises modifying a goal, a date, or a performance metric (para. 123 describes modifying a goal).  
5. The method of Claim 1, further comprising matching the first workout data record to the first suggested workout based on a unique workout identifier or a data content (para. 120: ‘After completing a particular workout, training module 200 may permit a user to assign the workout as complete if they carried out the workout as defined. The training module 200 may present the user with one or more GUI windows that prompt the user to save or discard the recorded performance information associated with the workout. If the user decides to save their recorded performance information, a summary of their performance may be displayed. In one embodiment, the athlete may complete the workout according to the workout recording sub-module of the go module 1100, as described in commonly owned U.S. patent application Ser. No. 12/836,421, entitled “Fitness Monitoring Methods, Systems, and Program Products, and Applications Thereof,” the disclosure of which is incorporated by reference thereto in its entirety.”).  

Claim(s) 7-9, 13 and 14 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hope et al. (US Pat. 11217341). Hope et al. describes the same invention as claimed, including: A method for suggesting workouts to a user, comprising: providing a plurality of training plans to a coordinating device (114 or 102 for example); obtaining a user selected training plan (Fig. 16); providing a plurality of suggested workouts to the coordinating device based on the user selected training plan (Fig. 15 “206”); obtaining a plurality of workout data records from the coordinating device; each of the plurality of workout data records corresponding to a respective one of the plurality of suggested workouts (para. 131: In step 706, the process includes receiving input about the resistance goal after completion of the training activity. The input may be made from the user or may be generated automatically from a external source, such as fitness machine 2100 or console gaming system 2000 described below. The input may include input that the resistance goal was completed by the user or that the resistance goal was not completed and the actual resistance requirement completed. In one embodiment, the input may be received at the server 112 from the fitness monitoring device 102.”); matching the plurality of workout data records to their corresponding respective one of the plurality of suggested workouts based on an identified similarity (para. 120: “After completing a particular workout, training module 200 may permit a user to assign the workout as complete if they carried out the workout as defined. The training module 200 may present the user with one or more GUI windows that prompt the user to save or discard the recorded performance information associated with the workout. If the user decides to save their recorded performance information, a summary of their performance may be displayed. In one embodiment, the athlete may complete the workout according to the workout recording sub-module of the go module 1100, as described in commonly owned U.S. patent application Ser. No. 12/836,421, entitled “Fitness Monitoring Methods, Systems, and Program Products, and Applications Thereof,” the disclosure of which is incorporated by reference thereto in its entirety.” Examiner notes that “Associated with the workout” includes the step of matching when giving that limitation its broadest reasonable interpretation as the user identifies the recorded data reflects completion of a specific prescribed workout); and re-assessing the user selected training plan based on the plurality of workout data records (para. 123: “In one embodiment, the user's progression of resistance goals (e.g., load, time and/or repetitions) may be tracked and used to adjust the resistance requirements for upcoming scheduled training activities. This, in turn, may help the user achieve desired fitness goals by progressively building the user's strength, for example. Based on the user's progression of resistance goals, including the input of load, repetition, and/or time data entered by the user, the resistance goals for upcoming training activities may be defined by a resistance sub-module 201, as shown in FIGS. 8 and 9 for example. In this manner, user resistance goals may be dynamically adjusted and influenced by completed requirements.”).    
Regarding claim 8, wherein the user selected training plan is based on a user workout history (para. 133: “For example, from the portable fitness monitoring device 102 the user may provide performance information, such as a pace goal or resistance goal, that was recorded by the portable fitness monitoring device during a training activity previously conducted by the user or was input by the user after the activity.”).  
Regarding claim 9, wherein the identified similarity comprises: a unique workout identifier, goal, or performance metrics (Fig. 29 “pillar prep” is a unique workout identifier” and 234 are performance metrics).  
Regarding claim 13, wherein the plurality of workout data records comprises completion statuses; and wherein the re-assessing the user selected training plan is based on at least one completion status (para. 124: “In one embodiment, the actual resistance data 234 entered by the user after an activity may be used to schedule the appropriate load, repetition, and/or time goals for an upcoming training activity. The workout completion GUI windows shown in FIGS. 29 and 30 may be presented to the user upon completion of a workout to assess the user's current fitness level and provide any necessary resistance goal adjustment. Based on the user input, the resistance sub-module 201 may define one or more resistance goals.”).  
In step 706, the process includes receiving input about the resistance goal after completion of the training activity. The input may be made from the user or may be generated automatically from a external source, such as fitness machine 2100 or console gaming system 2000 described below.”); and wherein the re-assessing the user selected training plan is based on at least one captured workout metric compared to an expected physiological progress (para. 131: “The input may include input that the resistance goal was completed by the user or that the resistance goal was not completed and the actual resistance requirement completed. In one embodiment, the input may be received at the server 112 from the fitness monitoring device 102. In step 708, the process defines a resistance goal for a subsequent training activity based on the user input. The process may incrementally increase (or decrease) the resistance goal for the subsequent training activity from the previous resistance goal when the user completed that goal (or did not complete the goal). The resistance goal for the subsequent training activity may be presented to the user before completion of the activity. For example, this resistance goal may appear in an updated training plan.”).  

Claim(s) 15-18 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hope et al. (US Pat. 11217341). Hope et al. describes the same invention as claimed, including: A non-transitory computer-readable medium comprising one or more instructions, which when executed by a processor, causes a user apparatus to: obtain one or more suggested workouts corresponding to a selected training plan (Fig. 11, Fig. In step 706, the process includes receiving input about the resistance goal after completion of the training activity. The input may be made from the user or may be generated automatically from a external source, such as fitness machine 2100 or console gaming system 2000 described below. The input may include input that the resistance goal was completed by the user or that the resistance goal was not completed and the actual resistance requirement completed. In one embodiment, the input may be received at the server 112 from the fitness monitoring device 102.”); and provide the intended completion status to a fitness tracking system (112).  
Regarding claim 16, further comprising the one or more instructions, which when executed by the processor, causes the user apparatus to send a notification to a user of the one or more suggested workouts via a user interface (For example, the notification shown in Fig. 28 or 25).  
Regarding claim 17, further comprising the one or more instructions, which when executed by the processor, causes the user apparatus to return a completed workout data record that augments the intended completion status when the first suggested workout was performed differently than suggested (para. 131: In step 706, the process includes receiving input about the resistance goal after completion of the training activity. The input may be made from the user or may be generated automatically from a external source, such as fitness machine 2100 or console gaming system 2000 described below. The input may include input that the resistance goal was completed by the user or that the resistance goal was not completed and the actual resistance requirement completed. In one embodiment, the input may be received at the server 112 from the fitness monitoring device 102.”).  
Regarding claim 18, further comprising the one or more instructions, which when executed by the processor, causes the user apparatus to: responsive to the user accepting the first suggested workout, capture one or more workout metrics via a sensor (para. 131: In step 706, the process includes receiving input about the resistance goal after completion of the training activity. The input may be made from the user or may be generated automatically from a external source, such as fitness machine 2100 or console gaming system 2000 described below. The input may include input that the resistance goal was completed by the user or that the resistance goal was not completed and the actual resistance requirement completed. In one embodiment, the input may be received at the server 112 from the fitness monitoring device 102.”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al. (US Pat. 11217341) in view of Nakajima et al. (US Pat. 11056268). Hope et al. describes the invention substantially as claimed, but does not explicitly show wherein providing the one or more suggested workouts to the first coordinated personal device comprises: checking an availability of the first coordinated personal device; and sending the one or more suggested workouts to the first coordinated personal device when available.  
Nakajima et al., from the same field of endeavor, describes in paragraph 19 that Bluetooth connectivity can be used to establish which devices are available to send notifications and data to (Nakajima et al. para. 19: “In some embodiments, wearable device 100 and host device 102 can interoperate to enhance functionality available on host device 102. For example, wearable device 100 and host device 102 can establish a pairing using a wireless communication technology such as Bluetooth. While the devices are paired, host device 102 can send notifications of selected events (e.g., a trigger for a coaching prompt) to wearable device 100, and wearable device 100 can present corresponding alerts or prompts to the user. Wearable device 100 can also provide an input interface via which a user can input information, e.g., dismissing a prompt or indicating start or end of a workout, etc. In some embodiments, wearable device 100 can provide sensor data (e.g., physiological sensor data and/or environmental sensor data) to host device 102, and host device 102 can use the sensor data to implement coaching functionality as described herein (e.g., setting goals, assessing user performance of an activity and/or progress toward a goal, etc.).”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Bluetooth connectivity and pairing for communicating data between the devices of Hope et al. Doing so provides the predictable result of following a standard communication protocol when devices and sensors are available to track the user’s workout. Therefore, it would have been prima facie obvious to modify Hope et al. as taught by Nakashima to obtain the invention as claimed. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al. (US Pat. 11217341) in view of Greenberg et al. (US PGPub. 2011/0214030). Hope et al. describes the plurality of workout data records are generated by a community of personal devices (102) in communication with the coordinating device (114), but does not explicitly show wherein the method further comprises reconciling data records generated by different devices in the community of personal devices from the plurality of workout data records, wherein the reconciling the data records is based on a hierarchical priority of the community of personal devices. 
Greenberg et al. from the same field of endeavor, teaches that it is known in the art to reconcile data records generated by different devices in a community of personal devices, the reconciling based on a hierarchical priority of personal devices (Greenberg et al. para. 25: “Disclosed embodiments include a movement monitoring apparatus comprising a wireless synchronization scheme. Depending on the particular embodiment such wireless synchronization scheme is a master synchronization scheme or a mesh synchronization scheme. Additionally, in a particular embodiment, the movement monitor further comprises a robust wireless data transfer data controller.”, see Fig. 5 and para. 69 and Fig. 14). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to organize sensor communications as taught by Greenberg et al. for use with the system of Hope et al. Doing so provides the predictable result of reconciling data records generated by multiple sensors for quantifying user movement data. Therefore, it would have been prima facie obvious to modify Hope et al. as taught by Greenberg et al. to obtain the invention as claimed. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al. (US Pat. 11217341) in view of Poupyrev et al. (US PGPub. 2021/0026440). Hope et al. does not explicitly show the identified similarity is based on multi-variate matching logic. 
Poupyrev et al., from the same field of endeavor, teaches that it is known in the art to utilize machine learning to classify or characterize motion sensor data to associate that motion sensor data with recognized user activities (Poupyrev et al. para. 58-59 and Fig. 3, Fig. 5)
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to utilize automated classification of motion data as taught by Poupyrev et al. with the system of Hope et al. Dong so provides the predictable result of minimizing the number of rote classification and record updating tasks the user is required to manually input to the system to track their fitness goals and workout progress. Therefore, it would have been prima facie obvious to modify Hope et al. as taught by Poupyrev et al. to obtain the invention as claimed. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al. (US Pat. 11217341) in view of Nakajima et al. (US Pat. 11056268). Hope et al. describes the invention substantially as claimed, but does not explicitly show further comprising the one or more instructions, which when executed by the processor, causes the user apparatus to: determine an availability of the first coordinated device of the community of personal devices; and push the first suggested workout to the first coordinated device when available.  
Nakajima et al., from the same field of endeavor, describes in paragraph 19 that Bluetooth connectivity can be used to establish which devices are available to send notifications and data to (Nakajima et al. para. 19: “In some embodiments, wearable device 100 and host device 102 can interoperate to enhance functionality available on host device 102. For example, wearable device 100 and host device 102 can establish a pairing using a wireless communication technology such as Bluetooth. While the devices are paired, host device 102 can send notifications of selected events (e.g., a trigger for a coaching prompt) to wearable device 100, and wearable device 100 can present corresponding alerts or prompts to the user. Wearable device 100 can also provide an input interface via which a user can input information, e.g., dismissing a prompt or indicating start or end of a workout, etc. In some embodiments, wearable device 100 can provide sensor data (e.g., physiological sensor data and/or environmental sensor data) to host device 102, and host device 102 can use the sensor data to implement coaching functionality as described herein (e.g., setting goals, assessing user performance of an activity and/or progress toward a goal, etc.).”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Bluetooth connectivity and pairing for communicating data between the devices of Hope et al. Doing so provides the predictable result of following a standard communication protocol when devices and sensors are available to track the user’s workout. Therefore, it would have been prima facie obvious to modify Hope et al. as taught by Nakashima to obtain the invention as claimed. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al. (US Pat. 11217341) in view of Poupyrev et al. (US PGPub. 2021/0026440). Hope et al. does not explicitly show further comprising the one or more instructions, which when executed by the processor, causes the user apparatus to: responsive to matching .
Poupyrev et al., from the same field of endeavor, teaches that it is known in the art to utilize machine learning to classify or characterize motion sensor data to associate that motion sensor data with recognized user activities (Poupyrev et al. para. 58-59 and Fig. 3, Fig. 5)
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to utilize automated classification of motion data as taught by Poupyrev et al. with the system of Hope et al. Dong so provides the predictable result of minimizing the number of rote classification and record updating tasks the user is required to manually input to the system to track their fitness goals and workout progress. Therefore, it would have been prima facie obvious to modify Hope et al. as taught by Poupyrev et al. to obtain the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784